            Case 4:18-cv-01044-HSG Document 179 Filed 05/07/19 Page 1 of 3



 1   Ann McFarland Draper (Bar No. 065669)
     courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Telephone:    (415) 989-5620
 4
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5   Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
 6   Andrea Pallios Roberts (Bar No. 228128)
     andreaproberts@quinnemanuel.com
 7   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, California 94065-2139
 8   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
 9
     Ed DeFranco (Bar No. 165596)
10   eddefranco@quinnemanuel.com
     51 Madison Avenue, 22nd Floor
11   New York, NY 10010
     Telephone:   (212) 849-7000
12   Facsimile:   (212) 849-7100
13   John E. Nathan (Pro Hac Vice)
     jnathan155@yahoo.com
14   John E. Nathan LLC
     1175 Park Avenue
15   New York, NY 10128
     Telephone:    (917) 960-1667
16
     Attorneys for Defendants and Counterclaimants
17
                                  UNITED STATES DISTRICT COURT
18
                       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19          TECHSHOP, INC., a California                  Case No: 4:18-cv-01044-HSG (JCS)
            corporation, DORIS A. KAELIN, in her
20          capacity as Chapter 7 bankruptcy trustee for SUPPLEMENTAL DECLARATION OF ANN
            TECHSHOP, INC.,                              MCFARLAND DRAPER RE PRODUCTION
21                                                       OF MAKER NEXUS VIDEO, IN
                              Plaintiff,                 OPPOSITION TO PLAINTIFF’S MOTION IN
22                                                       LIMINE NO. 1
                   v.
23                                                       RE: DOCUMENTS NOT PRODUCED
            DAN RASURE et al.                            DURING DISCOVERY/WITNESSES
24                                                       DISCLOSED
                              Defendants.
25
     ______________________________________ Trial: June 3, 2019, 8:00 a.m.
26
     AND RELATED COUNTERCLAIMS
27

28

                                                 -1-           Case No. 4:118-CV-01044-HSG (JCS)
     (d (
                       DRAPER SUPPLEMENTAL DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
       Case 4:18-cv-01044-HSG Document 179 Filed 05/07/19 Page 2 of 3



 1          I, Ann McFarland Draper, declare as follows:
 2      1. I am an attorney at law duly licensed to practice law in the State of California. I am an
 3   attorney at the law firm of Draper Law Offices, who is one of the counsel for Defendants and
 4   Counterclaimants (“Defendants”). I have personal knowledge of the facts stated herein and, if
 5   called as a witness, could and would testify thereto.
 6      2. I make this declaration to supplement and clarify my May 6, 2019 declaration, filed as
 7   Docket No. 177 in response to the Court’s request made at the Pretrial Conference held April 30,
 8   2019, relating to Defendants’ TX1157 and TX1158, which are respectively a video of the Maker
 9   Nexus Town Hall meeting held January 19, 2018 (the “Maker Nexus Video”), and an excerpt of
10   that video.
11      3. Since my declaration (Dkt. 177) was filed, it has been brought to my attention that Jim
12   Schrempp “tagged” John Hunt as well as James Pistorino in replies to Mr. Schrempp’s September
13   13 Maker Nexus post and video link. On September 13, 2018, John Hunt was manager of the San
14   Jose location for TheShop.Build San Jose LLC. Until it was brought to my attention today, I was
15   not aware that Mr. Hunt had been tagged in connection with this post.
16      4. Attached as Exhibit 4 hereto is a screenshot of the Schrempp post depicted in Exhibits 1-3
17   of my May 6 declaration (Dkt. 177), in which all 11 comments have been expanded. Two
18   additional steps (clicks) were required to make all of these comments display. Displaying all the
19   comments shows that John Hunt was “tagged” in connection with the post and video link in the
20   same manner that James Pistorino was “tagged.” John Hunt’s name was not displayed until I
21   expanded the comments.
22
            I declare under penalty of perjury under the laws of the United States of America that the
23
     foregoing is true and correct.
24

25          Executed this 7th day of May, 2019 at San Rafael, California.
26

27                                                               /s/ Ann McFarland Draper
                                                                   Ann McFarland Draper
28

                                              -2-           Case No. 4:118-CV-01044-HSG (JCS)
                    DRAPER SUPPLEMENTAL DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
      Case 4:18-cv-01044-HSG Document 179 Filed 05/07/19 Page 3 of 3



 1

 2                                        ATTESTATION
 3         Pursuant to Civil L.R. 5-1(i)(3), the undersigned attests that concurrence in the filing of

 4   this document has been obtained from Ann McFarland Draper.

 5                                                               /s/ Andrea Pallios Roberts
                                                                 Andrea Pallios Roberts
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -3-           Case No. 4:118-CV-01044-HSG (JCS)
                   DRAPER SUPPLEMENTAL DECLARATION RE PRODUCTION OF MAKER NEXUS VIDEO
